DETAILED ACTION
1.	This communication is in response to the request for continued examination filed on 5/27/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 33-46, 75-77, 79-102 and 104 (renumbered as 1-42) are allowed.





Reasons for allowance
2.	With respect to claim 33 the prior art does not teach or fairly suggest determining an implicit organization of records and fields of the records within a body of characters, the characters, the implicit organization of the records and fields of the records within the body of characters being determined by a combination of automatic computer-based processes applied to the body of characters and interaction with a user, the interaction with the user comprising displaying portions of the body of characters to the user in a display that is based on information about represents at least a portion of the implicit organization of the records and fields of the records within the body of characters that has been determined by the automatic computer-based processes, and receiving from the user an identification of at least one record or at least one field of records that as being part  of the implicit organization of the records and fields of the records within the body of characters, and interpreting the body of characters according to the structure implicit organization of the records and fields of the records within the body of characters for use in processing or analysis.


	With respect to claim 45 the prior art does not teach or fairly suggest receiving a body of characters that have meaning, interpreting the body of characters in accordance with a determined implicit organization of records and fields of records within the body of characters which that has been determined by a combination of automatic computer-based processes and human interaction with a computer, and making the interpreted body of characters available for display, navigation, analysis, or other processing, without persistently storing an explicitly organized version of the received body of characters.

	With respect to claim 75 the prior art does not teach or fairly suggest for a body of data that does not have an explicit organization of records and for which an implicit organization of records has been determined in response to a user taking an action in a user interface that implies a request by the user to view a display of a particular portion of the body of data: applying a process to the particular portion of the body of data to prepare it for display, and displaying the particular portion of the body of data as records and fields of records that conform to the structure implicit organization, without requiring the particular portion of the body of data to have been stored persistently as records that explicitly conform to the implicit organization.

	With respect to claim 86 the prior art does not teach or fairly suggest receiving a body of data that can be interpreted as having an implicit organization of records and fields of the records within the body of data the data comprising values that can be interpreted as having meaning with respect to the fields displaying through a user interface, a portion of the body of data to a user in a displayed arrangement that does not correspond fully to the implicit organization of the records or the fields of the records, and from which the user can identify at least one aspect of the body of data based on which the displayed arrangement could be made to correspond more closely to the implicit organization of the records or the fields of the records enabling a user through the user interface to indicate the identified aspect, and based on the identified aspect, updating the displayed arrangement to correspond more closely to the implicit organization of the records or the fields of the records.

	With respect to claim 104 the prior art does not teach or fairly suggest processing a file containing a body of characters that have meaning and have an implicit organization of records and fields of the records within the body of characters that is at least partially unknown, the computer-implemented method comprising automatically processing the body of characters by computer to identify at least one aspect of the implicit organization of records and fields of the records within the body of characters; displaying portions of the body of characters to the user based on the identification of the at least one aspect of the implicit organization; receiving from the user by interaction between the user and a computer at least one indication of a field or record that is part of the implicit organization of records and fields within the body or characters determining the implicit organization of records and fields within the body of characters based on the automatic processing of the body of characters and on the at least one indication received from the user, and interpreting the body of characters according to the determined implicit organization for use in processing or analysis.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        June 19, 2021